JENKS, P. J.
The sole question- is as to the correctness of the apportionment of the transfer tax so far as the personal property is concerned. The parties affected are M. Duryea, an aunt of the half blood of the intestate,. H. Wood, a niece, and M.- Hall, a grandnephew. We are of opinion that the niece and the grandnephew take in exclusion of the aunt. See subdivision 5, § 98, of the Decedent Estate Law (Consol. Laws, c. 13), as interpreted in In re Butterfield’s Will, 161 App. Div. 506, 146 N. Y. Supp. 671, 180 N. Y. St. Rep. 671, affirmed June 3, 1914. The burden of the tax must be borne accordingly.
The order is therefore reversed, with $10 costs and- disbursements, and the matter is remitted to the Surrogate’s Court of Nassau County. All concur.